 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ALEX GEE,                                          Case No.: 3:18-cv-2378-GPC-MDD
12                                     Plaintiff,
                                                        ORDER GRANTING DEFENDANT’S
13   v.                                                 MOTION TO DISMISS
                                                        PLAINTIFF’S FIRST AMENDED
14   FBI – SAN DIEGO,
                                                        COMPLAINT AND VACATING THE
15                                  Defendant.          HEARING DATE
16
                                                        [ECF No. 12]
17
18         Before the Court is Defendant FBI’s Motion to Dismiss Plaintiff’s First Amended
19   Complaint. ECF No. 12. Plaintiff has not filed any opposition. Defendant filed a reply
20   in support of the unopposed motion on January 13, 2020. ECF No. 15. For the reasons
21   discussed below the Court GRANTS Defendant’s motion and vacates the hearing date.
22                                      BACKGROUND
23         On March 29, 2019, Plaintiff filed the First Amended Complaint (“FAC”) against
24   Defendant alleging that he reported a kidnapping case to Defendant in or around October
25   2017. ECF No. 8. Plaintiff argues that Defendant is required to make available
26   information related to the kidnapping case under the Freedom of Information Act, 5
27   U.S.C. § 552. In the motion to dismiss, Defendant argues that Plaintiff’s FAC should be
28

                                                    1
                                                                           3:18-cv-2378-GPC-MDD
 1   dismissed because Plaintiff failed to properly serve the complaint and has additionally
 2   failed to state a cognizable claim. ECF No. 12.
 3         Plaintiff Alex Gee filed the original complaint on October 17, 2018. ECF No. 1.
 4   Plaintiff subsequently filed the FAC on March 29, 2019. ECF No. 8. On December 11,
 5   2019, the Court issued a briefing schedule requiring any opposition by Plaintiff to be
 6   filed on or before January 24, 2020 and scheduling a hearing for February 7, 2020. ECF
 7   No. 14. To date, Plaintiff has not filed an opposition.
 8                                          DISCUSSION
 9         Local Rule 7.1.e.2. requires a party opposing a motion to file an opposition or
10   statement of non-opposition within fourteen calendar days of the noticed hearing. As
11   further described in Local Rule 7.1.f.3.a., any party choosing not to oppose a motion must
12   file a written statement that he does not oppose the motion or otherwise request for ruling
13   by the court. “If an opposing party fails to file the papers in the manner required by
14   Local Rule 7.1.e.2, that failure may constitute a consent to the granting of a motion or
15   other request for ruling by the court.” Local Rule 7.1.f.3.c.
16         District courts have broad discretion to enact and apply local rules, including
17   dismissal of a case for failure to comply with the local rules. See Ghazali v. Moran, 46
18   F.3d 52, 53 (9th Cir.1995); United States v. Warren, 601 F.2d 471, 474 (9th Cir. 1979).
19   The Ninth Circuit also permits dismissal pursuant to a local rule where the party is
20   acting pro se. Even though the court has an obligation to liberally construe their
21   pleadings, “pro se litigants are bound by the rules of procedure.” Ghazali, 46 F.3d at
22   54 (citing King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987)). Before dismissing an
23   action for failure to comply with local rules, the district court “weigh[s] several factors:
24   ‘(1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
25   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy
26   favoring disposition of cases of their merits; and (5) the availability of less drastic
27   sanctions.’ ” Ghazali, 46 F.3d at 53 (quoting Henderson v. Duncan, 779 F.2d 1421, 1423
28   (9th Cir. 1986)).

                                                    2
                                                                                 3:18-cv-2378-GPC-MDD
 1         Here, the Court concludes that “the public’s interest in expeditious resolution of
 2   litigation,” “the court’s need to manage its docket,” and “the risk of prejudice to the
 3   defendants” weigh in favor of granting the Motion to Dismiss based on Plaintiff's failure
 4   to file an opposition. See Ghazali, 46 F.3d at 53. The majority of the Ghazali factors
 5   weigh in favor of dismissal.
 6         The Court’s docket reflects that Plaintiff was served with copies of the motion to
 7   dismiss and the subsequent reply at the address listed by Plaintiff on the FAC –i.e., 5077
 8   Santa Susana, Santa Barbara, CA 93111. ECF Nos. 13 and 16. Therefore, because
 9   Plaintiff has failed to comply with Civil Local Rule 7.1.f.3.c, the Court finds good cause
10   to grant Defendant’s unopposed motion to dismiss the FAC.
11         Accordingly, the Court GRANTS Defendant’s motion to dismiss as unopposed.
12   See Civ. Local R. 7.1.f.3.c. See also Ghazali, 46 F.3d at 53; Holt v. I.R.S., 231 Fed.
13   Appx. 557, 558 (9th Cir. 2007) (court did not abuse its discretion in dismissing action for
14   failure to file an opposition and rejecting pro se plaintiff's contention that the district
15   court should have warned her of the consequences of failing to file an opposition).
16   Plaintiff’s FAC is DISMISSED without prejudice, and the hearing on Defendant’s
17   motion, currently set for February 7, 2020, is VACATED.
18         IT IS SO ORDERED.
19   Dated: January 27, 2020
20
21
22
23
24
25
26
27
28

                                                     3
                                                                                  3:18-cv-2378-GPC-MDD
